DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Georgi Korobanov on 12/28/2021.
The application has been amended as follows: 
Claim 25: An access device as recited in Claim 21, wherein the anchor body is tapered from the uppermost surface toward the lowermost surface.
Claim 26: An access device for performing minimally invasive surgical procedures on a body, comprising: a one-piece anchor body having two parallel surgical instrument passageways extending continuously therethrough from an uppermost surface of the one-piece anchor body to a lowermost surface of the anchor body and wherein the two parallel surgical instrument passageways are located through the one-piece anchor body and terminate at an entrance aperture on the uppermost surface of the one-piece anchor body and at an exit aperture on the uppermost surface of the anchor body, and wherein the two parallel surgical instrument passageways are dimensioned and configured to facilitate triangulation of two surgical instruments inserted therethrough.
Claim 29 has been cancelled.
Claim 30: An access device as recited in Claim 26, wherein the anchor body is tapered from the uppermost surface toward the lowermost surface.
Allowable Subject Matter
Claims 21-28 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest the claimed access device having a one-piece anchor body with parallel instrument passageways where the passageways are configured to facilitate triangulation of two instruments therethrough.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan J. Severson/Primary Examiner, Art Unit 3771